Electronically Filed
                                                    Supreme Court
                                                    SCWC-27580
                                                    23-NOV-2011
                                                    02:06 PM



                         NO. SCWC-27580


          IN THE SUPREME COURT OF THE STATE OF HAWAI#I




     LILY E. HAMILTON on behalf of AMBER J. LETHEM, a minor,
                 Respondent/Plaintiff-Appellee,


                               vs.


       CHRISTY L. LETHEM, Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 27580; CIV. NO. 05-1-1977)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Nakayama, Acting C.J., Acoba, Duffy,
         and McKenna, JJ., and Circuit Judge Crandall,
             in place of Recktenwald, C.J., recused)


          The application for writ of certiorari, filed on

October 14, 2011 by Petitioner/Defendant-Appellant Christy L.

Lethem, is accepted and will be scheduled for oral argument.    The
parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, November 23, 2011.

Robert H. Thomas and             /s/ Paula A. Nakayama
Rebecca A. Copeland
(Damon Key Leong                 /s/ Simeon R. Acoba, Jr.
Kupchak Hastert)
for petitioner/                  /s/ James E. Duffy, Jr.
defendant-appellant,
on the application.              /s/ Sabrina S. McKenna

                                 /s/ Virginia L. Crandall